       Case 2:18-cr-00018-KS-MTP Document 131 Filed 10/18/18 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                EASTERN DIVISION

UNITED STATES OF AMERICA

v.                                                      CRIMINAL NO. 2:18-cr-18-KS-MTP-3

GLENN DOYLE BEACH, JR.

                                             ORDER

       THIS MATTER is before the Court on the Objection and Motion to Quash [123] filed by

nonparties, Christian Brooke Braley and Lehman J. Braley. On September 19, 2018, Defendant

had a subpoena issued to a nonparty, Cellular South Inc., seeking documents relating to cellular

phone numbers registered to Christian and Lehman Braley. See Subpoena [111] at 3-4; Return

[117]. On October 3, 2018, Christian and Lehman Braley filed the instant Motion [123]

requesting that the Court quash or, in the alternative, modify the subpoena.

       Defendant did not respond to the Motion or file a notice that he did not intend to respond

as required by L.U. Crim. R. 47(C)(1).1 Pursuant to L.U. Crim. R. 47(C)(1),2 the Court may

grant the Motion [123] as unopposed.3

       IT IS, THEREFORE, ORDERED that:



1
 Pursuant to L.U. Crim. R. 47(C)(1) and the Amended Trial Order [101], Defendant had eleven
days to respond to the instant Motion.
2
  “For any motion other than a dispositive motion or a motion for post-conviction relief, the court
may grant the motion as unopposed if a party fails to respond or provide notice of its intent not to
respond within the time allotted.” L.U. Crim. R. 47(C)(1).
3
 Defendant did not seek or obtain leave of Court to issue the subpoena. To gain access to
materials under Fed. Crim. R. 17, which governs the issuance of subpoenas deces tecum in
criminal proceedings, Defendant must show “(1) the subpoenaed document is relevant, (2) it is
admissible, and (3) it has been requested with adequate specificity,” and Defendant has failed to
make this showing. United States v. Arditti, 955 F.2d 331, 345 (5th Cir. 1992).
                                                 1
Case 2:18-cr-00018-KS-MTP Document 131 Filed 10/18/18 Page 2 of 2



1. The Objection and Motion to Quash [123] is GRANTED.

2. Cellular South, Inc. need not produce the information requested by Defendant via
   subpoena served on September 19, 2018.

3. Defendant shall immediately provide a copy of this Order to Cellular South Inc.

SO ORDERED this the 18th day of October, 2018.

                                    s/Michael T. Parker
                                    UNITED STATES MAGISTRATE JUDGE




                                       2
